Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 1 of 9 PagelD #: 18308

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION
VOCALIFE LLC, §
Plaintiff,
V. : Case No. 2:19-cv-000123-JRG
AMAZON.COM, INC. AND :
AMAZON.COM LLC §
Defendants.

VERDICT FORM

In answering the following questions and completing this Verdict Form, you
are to follow all the instructions I have given you in the Court’s Final Jury
Instructions. Your answers to each question must be unanimous. Some of the
questions contain legal terms that are defined and explained in detail in the Final
Jury Instructions. You should refer to and consider the Final Jury Instructions as you

answer the questions in this Verdict Form.

 
Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 2 of 9 PagelD #: 18309

r

As used herein, the following terms have the following meanings:
e “Vocalife” refers to Vocalife LLC
e “Amazon” refers Amazon.com, Inc. and Amazon.com LLC
e The “’049 Patent” refers to U.S. Patent No. RE 47,049

e The “Asserted Claims” refers collectively to Claims 1 and 8 ofthe ’049 Patent. .

 
Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 3 of 9 PagelD #: 18310

IT IS VERY IMPORTANT THAT YOU FOLLOW THE
INSTRUCTIONS PROVIDED IN THIS VERDICT FORM.

READ THEM CAREFULLY AND
ENSURE YOUR VERDICT COMPLIES WITH THEM.

 
Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 4 of 9 PagelD #: 18311

QUESTION NO. 1:

Did Vocalife prove by a preponderance of the evidence that Amazon infringed

ANY of the Asserted Claims?

#
er

Yes: V No:

 
Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 5of9 PagelD#: 18312

QUESTION NO. 2:

Did Amazon prove by clear and convincing evidence that any of the following

Asserted Claims are invalid?

Answer “Yes” or “No” for each Asserted Claim listed below:

Claim 1 of the ’049 Patent IN (
Claim 8 of the ’049 Patent i QO

 
Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 6 of 9 PagelD #: 18313

If you answered NO to Question No. 1 OR YES to ALL the Asserted Claims
listed in Question No. 2, then DO NOT answer Question No. 3.

Answer Question No. 3 ONLY as to any Asserted Claim that you have found
BOTH to be infringed and not invalid.

-QUESTION NO. 3

Did Vocalife prove by a preponderance of the evidence that Amazon willfully

infringed ANY of the Asserted Claims that you found were infringed?

 

Yes: No:
Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 7 of 9 PagelD #: 18314

If you answered NO to Question No. 1 OR YES to ALL the Asserted Claims
listed in Question No. 2, then DO NOT answer Question No. 4a or 4b.

Answer Question No. 4a and 4b ONLY as to any Asserted Claim that you
have found BOTH to be infringed and not invalid.

OUESTION NO. 4a:

What sum of money, if any, paid now in cash, has Vocalife proven by a
preponderance of the evidence would compensate Vocalife for its damages resulting

from infringement?
Answer in United States Dollars and Cents, if any:

5 9,00 DOO

 
_ Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 8 of 9 PagelD #: 18315

QUESTION NO. 4b:
Is the total amount you awarded in Question No. 4a a lump-sum representing

damages for past and future sales, or is the amount you awarded in Question No. 4a

a reasonable royalty for past sales only?

Check one of the following:

per

ew
a

Lump-sum_ \_“
17
—_OR—

Reasonable Royalty for past
sales

 
_ Case 2:19-cv-00123-JRG Document 323 Filed 10/08/20 Page 9 of 9 PagelD #: 18316

FINAL PAGE OF JURY VERDICT FORM
You have now reached the end of the Verdict Form and should review it to ensure it
accurately reflects your unanimous determinations. The Jury Foreperson should
then sign and date the Verdict Form in the spaces below. Once this is done, notify
the Court Security Officer that you have reached a verdict. The Jury Foreperson
should keep the Verdict Form and bring it when the jury is brought back into the

courtroom.

Signed this f, day of October, 2020.

J ury Foreperson
